





Exhibit 10.7







PROPRIETARY INFORMATION

AND

INVENTIONS AGREEMENT




This Proprietary Information and Inventions Agreement (this “Agreement”) is
entered into as of this ___ day of September, 2006 by and between Odyne
Corporation (the “Company”) and _______________ (“Employee”).




1.

Definitions. For the purposes of this Agreement, the following terms shall have
the meanings specified below:  

a.

“Company Documents” shall mean documents or other media that contain Proprietary
Information or any other information concerning the business, operations or
plans of the Company, whether such documents have been prepared by me or by
others.  “Company Documents” shall include, but not be limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents.

b.

“Inventions” shall mean all improvements, inventions, works of authorship, mask
works, computer programs, formulae, ideas, processes, techniques, know-how, and
data, whether or not patentable.

c.

“Proprietary Information” shall mean information (whether now existing or
hereafter created or acquired) developed, created, or discovered by the Company,
or which became known by, or was conveyed to the Company, which has commercial
value in the Company’s business.  “Proprietary Information” shall include, but
not be limited to, domain names, trade secrets, copyrights, ideas, techniques,
know-how, inventions (whether patentable or not), and/or any other information
of any type relating to designs, configurations, toolings, documentation,
recorded data, schematics, circuits, mask works, layouts, source code, object
code, master works, master databases, algorithms, flow charts, formulae, works
of authorship, mechanisms, research, manufacture, improvements, assembly,
installation, intellectual property including patents and patent applications,
and the information concerning the Company’s actual or anticipated business,
research or development, or which is received in confidence by or for the
Company from any other person.  

2.

Proprietary Information; Inventions.  In consideration of Employee’s employment
by the Company and the compensation received by Employee from the Company from
time to time, Employee and the Company hereby agree as follows:











--------------------------------------------------------------------------------

a.

All Proprietary Information and all patents, patent rights, copyrights, mask
work rights, trade secrets, moral rights and other rights in connection
therewith shall be the sole property of the Company.  Employee hereby assigns to
the Company any and all rights Employee may have or acquire in such Proprietary
Information.  At all times, both during Employee’s employment by the Company and
after termination of such employment, Employee will keep in confidence and trust
and will not use or disclose any Proprietary Information or anything relating to
it without the prior written consent of an executive officer of the Company,
except as may be necessary in the ordinary course of performing Employee’s
duties to the Company.

b.

Employee shall make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this Agreement.
 All Company Documents shall be the sole property of the Company.  During the
term of Employee’s employment by the Company, Employee shall not remove or
electronically transmit any Company Documents from the business premises of the
Company or deliver any Company Documents to any person or entity outside the
Company, except as required in connection with performing Employee’s duties of
employment.  Immediately upon the termination of Employee’s employment for any
reason, or during Employee’s employment if so requested by the Company, Employee
shall return all Company Documents, apparatus, equipment, and other physical
property, or any reproduction of such property, excepting only (i) personal
copies of records relating to Employee’s compensation; (ii) personal copies of
any materials previously distributed generally to shareholders of the Company;
and (iii) Employee’s copy of this Agreement.

c.

Employee shall promptly disclose in writing to the President of the Company, or
to any other person designated by the Company, all Inventions made or conceived
or reduced to practice or developed by Employee, either alone or jointly with
others, during the term of Employee’s employment (i) that were created,
developed or conceived during working hours or using Company property or (ii)
that are related to, or have value in, the Company’s business (“Employee
Inventions”).  Employee shall not disclose Inventions to any person outside the
Company except pursuant to written directions from the President of the Company.

d.

All Employee Inventions shall be the sole property of the Company.  The Company
shall be the sole owner of all patents, copyrights and other intellectual
property or other rights in connection therewith.  Employee further acknowledges
and agrees that such Inventions, including any computer programs, programming
documentation, and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under copyright laws.  Employee hereby assigns
to the Company any and all rights Employee may have or acquire in such Employee
Inventions.





- 2 -







--------------------------------------------------------------------------------

e.

During Employee’s term of employment at the Company’s sole cost and expense,
Employee shall perform all acts deemed reasonably necessary or desirable by the
Company to permit and assist the Company in obtaining, maintaining, defending
and enforcing patents, copyrights or other rights in Employee Inventions and
improvements in any and all countries.  Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings.  Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact to act for and on Employee’s behalf and instead of Employee, to
execute and file any applications or related findings and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal force and effect as if
executed by Employee.

f.

Attached hereto as Exhibit A is a complete list of all Inventions or
improvements to which Employee claims ownership and that Employee desires to
remove from the operation of this Agreement (“Existing Inventions”), and
Employee acknowledges and agrees that such list is complete.  If no such list is
attached to this Agreement, Employee represents that Employee has no Existing
Inventions at the time of signing this Agreement.  If, in the course of
Employee’s employment with the Company, Employee incorporates into a Company
product, process or machine an Existing Invention, the Company is hereby granted
and shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use and sell such Existing Invention solely
as part of or in connection with such product, process or machine.  

g.

Prior to submitting or disclosing for possible publication or dissemination
outside the Company any material prepared by Employee that incorporates
information that concerns the Company’s business or anticipated research,
Employee shall deliver a copy of such material to the President of the Company
for his or her review.  Within twenty (20) days of such submission, the Company
shall notify Employee whether the Company believes such material contains any
Proprietary Information, and Employee shall make such deletions and revisions
reasonably requested by the Company to protect its Proprietary Information.
 Employee shall obtain the consent of the Company prior to any review of such
material by persons outside the Company.

h.

Employee represents that his or her performance of all terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Employee in confidence or in trust
prior to Employee’s employment by the Company.  Employee shall not disclose to
the Company, or induce the Company to use, any confidential or proprietary
information or material belonging to any previous employers or others.  Employee
represents and warrants that he or she has returned all property and
confidential information belonging to all prior employers.  Employee has not
entered into, and Employee shall not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

3.

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.





- 3 -







--------------------------------------------------------------------------------




4.

Binding Effect.  This Agreement shall be effective as of the date hereof and
shall be binding upon Employee and Employee’s heirs, executor, assigns, and
administrators, and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

5.

Injunctive Relief.  Employee and the Company acknowledge and agree the covenants
and obligations contained in this Agreement relate to special, unique and
extraordinary matters and that a violation of any of such covenants or
obligations may cause Employee or the Company irreparable injury for which
adequate remedy at law will not be available; and, therefore, that upon any such
breach of any such covenant or obligation, or any threat thereof, Employee or
the Company shall be entitled to the immediate remedy of a temporary restraining
order, preliminary injunction or such other form of injunctive or equitable
relief in addition to whatever remedies they might have at law.  

6.

Modification.  This Agreement can only be modified by a subsequent written
agreement executed by the Company and Employee.

7.

Governing Law.  All questions pertaining to the validity, construction,
execution and performance of this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to its
conflict of law principles.

8.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




ODYNE CORPORATION

By:________________________________

Name:  

Title:  










EMPLOYEE

___________________________________

Name:  














- 4 -







--------------------------------------------------------------------------------







EXHIBIT A







Employee Inventions









